 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. J. Lewis Corp.-W. Lewis-J. Lewis, a Partner-ship and Marvin R. Brinker. Case 18-CA-6586August 3, 1981DECISION AND ORDEROn December 17, 1980, Administrative LawJudge Marvin Roth issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, W. J. LewisCorp.-W. Lewis-J. Lewis, a Partnership, Minne-apolis, Minnesota, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the section of his Decision entitled "The Remedy," the Adminis-trative Law Judge found that the backpay due the discriminatees is to becalculated at the wage rates set forth in Respondent's collective-bargain-ing agreement with the Union. Respondent excepts on the ground thatthe record evidence is insufficient to determine whether the work beingdone by the discriminatees at the time of their discharge was within thescope of the contract. We find the record inadequate to determine wheth-er the discriminatees' work fell within the scope of the contract. Accord-ingly, we leave to the compliance stage of this proceeding the questionwhether backpay is to be calculated at the wage rates set forth in thecontract.Member Jenkins would award interest on backpay in accordance withhis partial dissent in Olympic Medical Corporation, 250 NLRB 146 (1980).DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: The com-plaint in this case against W. J. Lewis Corp.-W.Lewis-J. Lewis, a Partnership, was heard by me inMinneapolis, Minnesota on September 17, 1980.2 Thecharge was filed on February 28 by Marvin R. Brinker,an individual. The complaint, which issued on April 16and was amended at the hearing, alleges that W. J.Lewis Corp.-W. Lewis-J. Lewis, a Partnership (herein' The formal papers were amended at the hearing to reflect the correctname of Respondent.2 All dates herein refer to the period from October 1, 1979, throughSeptember 30, 1980, unless otherwise indicated.257 NLRB No. 76called Respondent or the Company), violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended. The gravamen of the complaint, as amended, isthat on or about February 26 the Company allegedly dis-charged Marvin R. Brinker, Timothy Block, and a thirdwelder employee whose name is presently unknown tothe General Counsel, because of their union and concert-ed activities and to discourage employees from engagingin such activity. The Company's answer denies the com-mission of the alleged unfair labor practices. All partieswere afforded full opportunity to participate, to presentrelevant evidence, to argue orally, and to file briefs.Only the General Counsel filed a brief.Upon the entire record in this case and from my obser-vation of the demeanor of the witnesses, and having con-sidered the arguments of the parties and the brief submit-ted by the General Counsel, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Company, a partnership owned and operated byW. J. Lewis Corp., a corporation, and two individuals,William Lewis and Jack Lewis, maintains its principaloffice and place of business in Orange, California. TheCompany is engaged in business as a contractor in theconstruction industry. In the operation of its business, theCompany annually performs services valued in excess of$50,000 in States other than California. I find, as theCompany admits, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, LocalUnion No. 49, AFL-CIO (herein called the Union), is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESS. J. Groves & Sons Company (herein called Groves),a contractor in the construction industry, is and was atall times material the general contractor, pursuant to acontract let by the Minnesota Department of Transporta-tion (herein called MDOT), for the construction in Min-neapolis, Minnesota, of a tunnel project for the purposeof draining storm water off Interstate Highway 94. Theproject is located within the Union's geographic jurisdic-tion. Since early 1979, Groves has been a signatory andhas agreed to be bound by the terms of a collective-bar-gaining contract between the Union and Associated Gen-eral Contractors of Minnesota, Highway, Railroad andHeavy Construction (herein called AGC), a multiem-ployer bargaining association, which contract is effectiveby its terms from May 1, 1978, through April 30, 1981.The contract provides, inter alia, for hiring of employeesin the operating engineers' craft exclusively through theUnion's referral system. The contract further provideswage scales in various job classifications. Insofar as perti-nent to this case, the contract provides for a wage of$11.43 per hour, plus fringe benefits, for employees in532 W. J. LEWIS CORP.the categories of mechanic or welder, working in theMinneapolis metropolitan area during the period of May1, 1979, to May 1, 1980.Groves subcontracted a portion of the project work,consisting of certain soft ground excavation and the in-stallation of a support tunnel, to the Company. TheCompany commenced work near the end of October andcompleted its operations in or about May. About thetime it commenced work, the Company, by its Secre-tary-Treasurer Jack Lewis, and at the Union's request,became a signatory to and agreed to abide by the termsof the contract between the Union and AGC. The pres-ent record does not indicate what, if any other, bargain-ing relationships the Company had with respect to thisjob. Thereafter, and continuing into April, the Companyobtained employees through the Union's referral system.The Union's dispatch records indicate that the Companyobtained some 25 employees in this manner, includingmany in the categories of mechanic and welder. Theseemployees were paid at the contract rate. However,there was considerable employee turnover. In February,the Company, bypassing and without giving any noticeto the Union, advertised in the newspapers for welders,and informed applicants and prospective applicants thatthe starting pay was $8 per hour. Marvin Brinker, Timo-thy Block, and a third welder, unidentified by name,were hired in this manner and paid at the rate of $8 perhour. They were assigned to weld rings for the supporttunnel. Each worked on a different shift. In the mean-time, welders who were referred by the Union, includingthose who performed the same type of work, were paidat the contract rate.Brinker began working for the Company on February13. Brinker, the only employee witness in this proceed-ing, testified that shortly after reporting to work hespoke to two company employees named John and Cla-rence, who identified themselves as union members and,respectively, as machine operator and maintenancewelder.3They compared their wage rates, and the unionmembers suggested that Brinker contact the hall and tryto join the Union. A few days later, Brinker telephonedthe union hall and spoke to Darrell Neilsen, the Union'sarea business agent. Brinker told Neilsen about the cir-cumstances of his employment, and asked about joiningthe Union. Neilsen, who had already been alerted to thefact that the Company was advertising for welders andoffering $8 per hour, told Brinker that he would checkinto the matter and stop by the job. The next day Neil-sen saw Secretary-Treasurer Jack Lewis. Neilsen testifiedthat he complained to Lewis that the Company was notusing the union hall, whereupon Lewis answered that hecould hire welders anywhere he wanted. According toNeilsen, Lewis asserted that he farmed out the weldingwork to another firm. Lewis initially refused to identifythe firm, but then claimed that it was "Acme Construc-tion." Neilsen asked if it was one of Lewis' companies,and Lewis answered: "What if it is one of my compa-nies?" Neilsen testified that he stated that one of the em-3 The Union's dispatch records indicate that John "Brad" Mills wvas re-ferred in January. The records do not indicate any "Clarence" However,Lawrence Larson was also referred in January. Both were referred in thecategory of mechanic/welderployees wanted to join the Union, whereupon Lewis re-plied: "Well, I'm not going to have any union problemsaround here. Tell me who he is and I will get rid ofhim." Neilsen initially refused to identify the employee,but he argued that Lewis was obligated to pay the "pre-vailing wages," which were also set forth in the con-tract. Neilsen then identified Marvin Brinker as the em-ployee in question, and asserted that he would "sign himup." Neilsen and Lewis argued about the applicability ofthe Davis-Bacon Act and its Minnesota counterpart tothe welders' wage rate. Neilsen suggested that they meetwith Groves, the general contractor, to resolve the prob-lem, but Lewis objected to the proposal. Instead, onTuesday of the following week (February 26) Brinkerwas summoned to Lewis. Brinker testified that Lewishanded him two paychecks, saying: "There was a com-plaint through the union hall that I wasn't paying youenough wages, that eight dollars wasn't good enough so,furthermore, I have to let you go." The Company stipu-lated at the hearing that the other two nonreferred weld-ers were terminated at the same time as Brinker and thatall three were terminated for the same reason. It is undis-puted that the Union never requested that the three em-ployees be terminated or replaced by employees referredthrough the Union. Rather, the Union's only demandwas that the welders be paid at the contract rate, whichthe Union contended was also the applicable prevailingwage rate under Federal and state law.Secretary-Treasurer Lewis, the Company's only wit-ness, denied telling Brinker that he was letting him gobecause of complaints that Brinker was talking to theUnion. Lewis testified that he terminated the three weld-ers because MDOT was taking the position that theirwork was subject to the Davis-Bacon Act. (In corre-spondence in May, MDOT took the position that Brinkerand Block, under the applicable prevailing wage formula,should have each been paid $10.43 per hour, plus S.85 infringe benefits, for a total of $11.28.) During the Region-al Office investigation of the present case, Lewis submit-ted a position letter in which he stated that a questionwas raised with respect to the applicability of the pre-vailing wage formula, and that he stopped the work untilthe question was resolved.4In fact (although Lewis testi-fied that the question has not yet been resolved), Lewisadmitted in his testimony that the Company replaced thealleged discriminatees with employees referred from theUnion, who were paid the contract rate. Lewis testifiedthat the welding work performed by the alleged discrim-inatees was completed about the end of March, but thatthe Company performed additional welding work untilabout the end of April. Lewis admitted that he wasfighting "two distinct wars," one over the Davis-BaconAct and the other with the Union, and that, while at-tempting to resolve the Davis-Bacon matter with theState, he was "content to wage the war with the unionas to whether they had jurisdiction or not." Lewis assert-' Lewis contends, in sum. that the welding work was offsite work.which was not covered by the prevailing wage formula. At the presenthearing. Lewis also offered to prove that the $8 per hour which he paidthe nonreferred welders, rather than the union contract rate. more nearlyreflected the prevailing area standard.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that the Ironworkers Union had jurisdiction over thewelding work. However, no evidence was presented thatthe Company had any contractual relationship with theIronworkers Union, or sought one, or that the Iron-workers claimed jurisdiction over the welding work.Lewis admitted that he did not terminate the welders be-cause of any jurisdictional claim. Rather, Lewis' owncourse of conduct evidenced a recognition that the Com-pany was party to a collective-bargaining agreementwith the Union which covered that work. Specifically,Lewis consistently obtained welders through the Unionexcept when, in a clandestine manner, he sought toevade the contract by directly hiring welders to work ata rate which was substantially below the contract rate.In contrast to his strongly expressed opinions, Lewis wasconspicuously vague when testifying about the conversa-tions with Neilsen and Brinker. Lewis testified that hedid not tell Neilsen that he was going to fire anyone, butthat he may have implied that he would terminate thewelders. Lewis also testified that he did not "recall"Brinker asking for a reason for his termination, and that"I think I mentioned to him that I was having difficultywith the state" over the applicability of the Davis-BaconAct.I credit the testimony of Neilsen and Brinker. I findthat Lewis, in furtherance of his "war" with the Union,discharged Brinker, Block, and the third nonreferredwelder in reprisal for Brinker's complaint that he was en-titled to the benefits of the union contract and in furtherreprisal for the Union's action in pursuing that claim andasserting that all of the welders were entitled to the con-tract rate of pay. The Company thereby violated Section8(a)(1) and (3) of the Act. By complaining to the Unionconcerning his job situation, Brinker engaged in unionand concerted activity which is protected under the Act.Therefore, by discharging the three nonreferred weldersin reprisal for such activity, the Company violated Sec-tion 8(a)(1) and (3). Perrenoud, Inc., 236 NLRB 804(1978). Moreover, Brinker did not act alone. Rather, hecomplained to the Union after consultation with and atthe suggestion of two other employees. AlthoughBrinker asked Neilsen about joining the Union, it is evi-dent that Brinker did so because he was under the mis-taken impression that he had to join in order to be enti-tled to the contract rate of pay. In essence, he was seek-ing the Union's assistance in obtaining that rate of pay.Neilsen's complaints to Lewis, which were not limited toBrinker, but applied to all of the nonreferred welders,plainly constituted lawful union activity. The three weld-ers had at least an arguable right to be paid the contractrate of pay. Therefore, it is immaterial that Block andthe third nonreferred welder did not personally complainabout their situation prior to their discharge. It is alsoimmaterial that they were not expressly named in theunfair labor practice charge filed by Brinker. In light ofthe Company's admission that all three welders were ter-minated for the same reason, the General Counsel waswarranted in amending the complaint to allege thatBlock and the third welder were also unlawfully termi-nated. N.L.R.B. v. Dinion Coil Company, Inc., 201 F.2d484, 491 (2d Cir. 1952). As indicated, I have found thatall three welders were terminated for the same reasons,but that the reasons were unlawful.CONCLUSIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discriminating in regard to the tenure of employ-ment of Marvin R. Brinker, Timothy Block, and a thirdwelder employee, thereby discouraging membership inthe Union, the Company has engaged, and is engaging,in unfair labor practices within the meaning of Section8(a)(3) of the Act.4. By terminating said employees, and thereby interfer-ing with, restraining, and coercing its employees in theexercise of the rights guaranteed them in Section 7 of theAct, the Company has engaged, and is engaging, inunfair labor practices within the meaning of Section8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act. As the Company completedits operations in the Minneapolis area in or about May1980, and the three discriminatees would have been laidoff at or by that time, I shall not recommend a reinstate-ment remedy. However, I shall recommend that theCompany be ordered to make the employees whole forany loss of earnings they may have suffered by reason ofthe discrimination against them. Identification of thethird discriminatee shall be left to the compliance stageof this proceeding. As indicated with respect to themerits of this case, the three employees had at least anarguable right to the contract wage rate. I further find,upon consideration of the evidence, that the Companydid in fact breach its collective-bargaining contract withthe Union by paying the employees less than the con-tract rate. As the Company was contractually obligatedto pay the higher rate, it is immaterial whether the Com-pany was also failing to comply with the prevailing areastandards for purposes of the Davis-Bacon Act and itsMinnesota counterpart. Therefore, backpay should becomputed upon the basis of the applicable contract rate,plus benefits. The employees are entitled to backpay forsuch period of time as welding or substantially equiva-lent work was available for them. The backpay for saidemployees shall be computed in accordance with the for-mula approved in F. W. Woolworth Company, 90 NLRB289 (1950), with interest computed in the manner andamount prescribed in Florida Steel Corporation, 231NLRB 651 (1977)." It will also be recommended that the5 See, generally. tis Plumbing & Hleating Co., 138 NLRB 716. 717-721(1962).534 W. J. I.EWIS CORIP.Company be required to preserve and make available tothe Board or its agents, on request, payroll and other re-cords to facilitate the computation of backpay due. Asthe Company has completed its operations in the Minne-apolis area, I shall recommend that, in addition to post-ing an appropriate notice at its present office and princi-pal place of business, the Company be directed to mailcopies of such notice to all current and former employ-ees employed in the Minneapolis, Minnesota, area fromFebruary 25, 1980, until the Company ceased operationsin that area in or about May 1980.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, W. J. Lewis Corp.-W. Lewis-J.Lewis, a Partnership, Minneapolis, Minnesota, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in International Union ofOperating Engineers, Local Union No. 49, AFL-CIO, orany other labor organization, by discriminatorily termi-nating employees, or in any other manner discriminatingagainst them with regard to their hire or tenure of em-ployment or any term or condition of employment.(b) Discharging employees or in any other manner dis-criminating against them with regard to their hire ortenure of employment or any other term or condition ofemployment because they claim rights under a collec-tive-bargaining contract or because they engage in anyother union or concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Make whole Marvin R. Brinker, Timothy Block,and the third nonreferred welder employee who was ter-minated at or about the same time for any losses theysuffered by reason of the discrimination again them, asset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(c) Post at its office and principal place of businesscopies of the attached notice marked "Appendix."7` I the event no exceptions are filed as proided hby Sec. 102.46 of theRules and Regulations of the National Labor Relations HBoard, the find-ings, conclusions, and recommended Order herein shall, as prolided iiiSec. 1()2.4 of the Rules and Regulations, be adopted b the Board aindbecome its findings. conclusions, and Order. and all objectlions theretlshall he deemed waived ror all purpos,cIn the event that this Order is enfrced h ;i Judgment clf a; L;iit'dStales Court of Appeals, the fiords in the riotlice reading l''osiced hbOrder of the National labor Renlations oard" hall read "Po.lsld PurI u-Copies of said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed by Rc-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Mail copies of the aforesaid notice, postage pre-paid, to each of its present and former employees whowas employed in the Minneapolis, Minnesota. areaduring the period from February 25, 1980, until theCompany ceased operations in that area.(e) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgmenlt of the United Slates Court of Appeals tEnforcing iIaOrder of he Naltional L.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR REATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WI. wit Nor discourage membership in Interna-tional Union of Operating Engineers, Local UnionNo. 49, AFL-CIO, or any other labor organization,by discriminatorily terminating our employees, or inany other manner discriminating against them withregard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT discharge our employees or in anyother manner discriminate against them with regardto their tenure of employment or any term or con-dition of employment because they claim rightsunder a collective-bargaining contract or becausethey engage in any other union or concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection.WEI: Wl. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE wlt.l. make whole Marvin R. Brinker. Timo-thy Block, and the third nonreferred welder em-ployee who was terminated at or about the sanmetime for any losses they suffered by reason of thediscrimination against them.W. J. Liwis CORP.-W. Li wis--JI IWAIS. PSARTNIRSlII'535